Citation Nr: 1003774	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-25 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for chronic lumbar strain.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from May 1967 to May 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO granted 
service connection and assigned a noncompensable (zero 
percent) disability rating for chronic lumbar strain.  The 
Veteran appealed that decision by requesting an initial 
compensable rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Veteran also appealed the RO's denied of 
entitlement to a TDIU.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidentiary development is required before the 
Board can adjudicate the Veteran's claim of entitlement to an 
initial compensable disability rating for his chronic lumbar 
strain, as well as his claim of entitlement to a TDIU.  

Since the Veteran filed his claim in March 2007, he has not 
been afforded a VA examination to determine the severity of 
his chronic lumbar strain.  The most recent VA examination 
was performed in June 2006, over three and a half years ago.   
Since that examination, an October 2007 VA outpatient 
treatment record notes that the Veteran had recently been 
given prescription strength non-steroidal anti-inflammatory 
drugs and narcotic pain medication to treat his low back 
pain, which suggests his disability has worsened.  
Consequently, the Veteran needs to be scheduled for VA 
compensation examination to assess the current severity of 
his lumbar strain.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995). 

A VA examination is also required prior to adjudication of 
his TDIU claim, because there is currently no medical opinion 
as to whether the Veteran is unable to secure and maintain 
gainful employment (physical or sedentary) in light of his 
service-connected disabilities.  These disabilities include 
posttraumatic stress disorder (PTSD), rated as 50 percent 
disabling; shrapnel wounds of the left leg, rated as 10 
percent disabling; bilateral tinnitus, rated as 10 percent 
disabling; shell fragment wounds of the right calf, with a 
scar and retained metallic fragments, rated as 10 percent 
disabling; chronic lumbar strain, rated as noncompensable; 
shell fragment wounds of the right thigh, with a scar and 
retained metallic fragments, rated noncompensable; and 
bilateral hearing loss, rated as noncompensable.  

It is therefore unclear as to whether the Veteran is unable 
to work due to his service-connected disabilities.  A VA 
examination is therefore required to address this issue.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the Board may 
not reject a claim for a TDIU without producing evidence, as 
distinguished from mere conjecture, that the Veteran can 
perform work that would produce sufficient income to be other 
than marginal; Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 
(1991) (the Board may not offer its own opinion regarding 
whether the Veteran can perform work based on his current 
level of disabilities, a technique that the Court has 
previously determined to be "inadequate" within.).  

The record also indicates that VA medical records may be 
available which have not been associated with the claims 
file.  The October 2007 VA treatment record indicates that 
the Veteran has been receiving treatment for back pain at 
that facility (Tampa VA Medical Center) since May 2006.  
However, since none of these records are in the claims file, 
the RO/AMC should attempt to obtain them prior to appellate 
review by the Board.  See Ivey v. Derwinski, 2 Vet. App. 320, 
323 (1992) (holding that when reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the Veteran to attempt to obtain them); Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if 
not actual, notice of the existence of these additional VA 
treatment records).  See also 38 U.S.C.A.    § 5103A(b); 38 
C.F.R. § 3.159(c)(1), (c)(2); VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's 
(AOJ's)] failure to consider records which were in VA's 
possession at the time of the decision, although not actually 
in the record before the AOJ, may constitute clear and 
unmistakable error."). 

The record also indicates that outstanding records from the 
Social Security Administration need to be obtained prior to 
appellate review.  A Social Security Administration award 
letter indicates that the Veteran has been receiving 
disability benefits since June 2005.  Unfortunately, however, 
it does not appear these records have been obtained.  When VA 
is put on notice of the existence of relevant Social Security 
Administration records, VA must try and obtain these records 
before deciding the appeal.  See 38 C.F.R. § 3.159(c)(2) and 
(3); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Lastly, a September 2008 letter from VA's Vocational 
Rehabilitation & Employment Office in Orlando indicates that 
an application for vocational rehabilitation had been 
considered and denied.  However, as no other VA vocational 
rehabilitation records or folder have been forwarded to the 
Board, the RO/AMC should attempt to obtain these records.  
The Board again emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Bell, 2 
Vet. App. at 613.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Tampa 
VA Medical Center and request all 
medical records pertaining to the 
Veteran from May 2006 to the present.  
If these records are unavailable or the 
search for these records otherwise 
yields negative results and further 
attempts to obtain these records would 
be futile, then this must be clearly 
documented in the claims file and the 
Veteran appropriately notified.  See 38 
C.F.R. § 3.159(c)(2).

2.  The RO/AMC shall obtain the 
Veteran's Social Security 
Administration records, including all 
medical records which formed the basis 
of any decision rendered by that 
agency.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to 
this request should be associated with 
the claims file for consideration.

3.  The RO/AMC shall obtain any 
existing vocational rehabilitation 
records or folder.  The RO/AMC must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) concerning the 
request for records from Federal 
facilities.

4.  The RO/AMC shall schedule the 
Veteran for an appropriate VA 
examination to determine the current 
severity of his service-connected 
chronic lumbar strain, including any 
associated orthopedic and neurological 
symptoms.  The claims file, including a 
complete copy of this remand, must be 
made available to the examiner for 
review for the pertinent medical and 
other history.

Any special diagnostic testing and 
evaluation deemed necessary should be 
performed.  The examiner must describe 
all symptomatology referable to the 
Veteran's service-connected chronic 
lumbar strain, including any 
neurological pathology such as sciatic 
neuropathy or radiculopathy affecting 
the lower extremities.

In reporting the results of range-of-
motion testing, the examiner must 
identify any objective evidence of pain 
and the specific excursion(s) of 
motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the extent of any pain 
and describe the extent of any 
incoordination, weakened movement, and 
premature or excess fatigability on 
use.  The examiner should also express 
an opinion concerning whether there 
would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and, to the 
extent possible, provide an assessment 
of the functional impairment on 
repeated use or during flare-ups.  As 
well, the examiner should indicate 
whether there is ankylosis.

The examiner must also provide an 
opinion concerning the impact of the 
Veteran's service-connected low back 
disability on his ability to work 
(engage in substantially gainful 
employment).

The examiner must discuss the rationale 
for all opinions expressed.

5.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination(s) to 
determine the effect of the Veteran's 
service-connected disabilities on his 
employability.  The claims file must be 
made available to and thoroughly reviewed 
by the examiner in connection with the 
examination.

Based on examination findings and other 
evidence contained in the claims file, 
the examiners must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities, which 
are: (1) PTSD; (2) shrapnel wounds of the 
left leg; (3) shell fragment wounds of 
the right calf, with a scar and retained 
metallic fragments; (4) shell fragment 
wounds of the right thigh, with a scar 
and retained metallic fragments; (5) 
chronic lumbar strain; (6) bilateral 
tinnitus; and (7) bilateral hearing loss.

In doing so, the examiners also must 
consider the Veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment in 
light of his service-connected 
disabilities (standing alone).  The 
examiner should address the opinions 
cited herein.  The examination reports 
must include a complete rationale for all 
opinions and conclusions expressed.

6.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

7.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


